Citation Nr: 0640250	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  97-10 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for multiple chemical 
sensitivity, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1991, and had Reserve service from November 1991 to May 1993.  
The evidence shows that he served in Southwest Asia from 
September 1990 to April 1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to service connection for multiple chemical 
sensitivities, and for swollen and painful joints and 
muscles.  The veteran filed a notice of disagreement (NOD) 
with that decision in October 1995.  

In February 1997, the RO issued a rating action which denied 
entitlement to service connection, to include as due to an 
undiagnosed illness, for a stomach disorder to include 
diarrhea and constipation, a heart condition, multiple 
chemical sensitivity, a skin rash, swollen and painful joints 
and muscles, a stuffy nose and sneezing with headaches, lung 
congestion, and a respiratory infection diagnosed as 
asthmatic bronchitis.  That rating action also granted 
service connection for post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling.

In February 1997, the RO issued a statement of the case on 
the issues of service connection for a stomach disorder to 
include diarrhea and constipation, multiple chemical 
sensitivity, and swollen and painful joints and muscles, to 
include as due to an undiagnosed illness.  In April 1997, the 
veteran filed an NOD as to the denial of service connection 
for chronic stomach pain, swollen and painful joints and 
muscles, severe low back pain, chronic sinusitis and upper 
respiratory problems/bronchial asthma, chemical sensitivity, 
heart murmur and palpitations, and skin rashes.  A VA Form 9 
was filed in April 1997.  In June 1997, a supplemental 
statement of the case (SSOC) was sent on the issues listed on 
the April 1997 notice of disagreement.  In the SSOC, his 
claim of service connection for swollen and painful joints 
and muscles was expanded to include a low back disorder.  In 
August 1997, VA received what the Board considers a 
substantive appeal on the issues of service connection for 
chronic sinusitis and upper respiratory problems/bronchial 
asthma, heart murmur and palpitations, and skin rashes.  In 
September 2003, the RO granted service connection for 
irritable bowel syndrome (claimed as a stomach disorder with 
diarrhea).  

In May 2004, the Board remanded the following issues for 
additional development:  service connection for multiple 
chemical sensitivity, a low back disorder (claimed as swollen 
and painful joints and muscles), skin rashes, sinusitis with 
upper respiratory disorders/bronchial asthma, and a heart 
disorder.  The Remand also ordered that a statement of the 
case (SOC) be sent to the veteran concerning the issue of 
service connection for headaches.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

A rating action was issued in October 2005 which awarded 
service connection for chronic urticaria and eczematoid 
dermatitis and a low back strain (claimed as swollen and 
painful joints and muscles).  A rating action of April 2006 
awarded service connection for mitral valve prolapse (claimed 
as a heart disorder and related problems), allergic rhinitis 
(claimed as sinusitis with upper respiratory disorder), and 
asthmatic bronchitis (claimed as lung congestion and 
respiratory infection).  

In regard to the claim for service connection for headaches, 
as noted above, it was remanded for the issuance of an SOC, 
which was sent to the veteran on June 22, 2004.  The veteran 
did not submit an appeal in response to the SOC; therefore, 
that claim is not currently before the Board for appellate 
consideration.

The veteran has been awarded service connection for a low 
back disability, which had been claimed as swollen and 
painful joints and muscles.  Because the joint and muscle 
pains were considered part of the low back disorder, this 
issue has already been service-connected, and thus is no 
longer before the Board for separate consideration.

Therefore, the only issue remaining for appellate review at 
this time is as noted on the first page of the present 
decision.


FINDING OF FACT

The veteran does not have multiple chemical sensitivity which 
can be related to his period of service.


CONCLUSION OF LAW

The criteria necessary to establish service connection on 
either a direct basis, or as due to an undiagnosed illness 
for multiple chemical sensitivity, have not been met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was not done, since the initial unfavorable decision was 
issued prior to the promulgation of the VCAA.  However, in 
light of the discussion below, the Board finds that the 
duties of the VCAA have been met.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2003, September 2004, and July 2005 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters informed the 
veteran of the evidence that was needed to substantiate his 
claim, as well as what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was also told that he could submit any 
evidence relevant to his claim.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for service connection is being denied, no 
disability evaluation and no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the present case, the veteran has contended that he 
suffers from a disability that is a manifestation of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  
Section 202 of the VEBEA re-styled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the presumptive 
period, during which an undiagnosed illness must be 
manifested to the requisite 10 percent degree, to December 
31, 2006.  The changes effected by the VEBEA were mandated to 
become effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability. 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The veteran's personnel records and the DD-214 indicate that 
he served as a chemical operations specialist.  He served in 
Southwest Asia from September 1990 to April 1991.  He stated 
that he had been exposed to several environmental hazards 
while he was serving in Southwest Asia.

The veteran was hospitalized at a VA facility from November 
to December 1993.  A physician said that "it was felt that 
given the spectrum of the veteran's symptoms and complaints 
and his history of previous chemical exposure that the 
veteran might have a multiple chemical sensitivity 
syndrome."  

The veteran was afforded a VA examination in December 1993.  
He alleged that he had experienced multiple chemical 
sensitivity since his service in Southwest Asia.  The 
objective examination found an acneform rash on the trunk and 
a non-specific maculopapular rash on the forehead.  

A December 1994 VA examination noted that the veteran had 
apparently been exposed to toxic fumes during service.  The 
physical examination was basically within normal limits.  The 
diagnoses included multiple chemical sensitivities.

The veteran testified at a personal hearing at the RO in 
October 1997.  He stated that he could not get along with 
anyone.  He described having panic attacks and anxiety.  
During the hearing, he was nervous and fidgety.

The veteran submitted multiple treatment records developed 
between the mid-1990's and 2005.  These showed treatment for 
many diagnosed disorders, to include PTSD, anxiety, 
gastroesophageal reflux disease (GERD), irritable bowel 
syndrome (IBS), hypertriglyceridemia, asthma with bronchitis, 
patellofemoral syndrome of the knees, overuse tendonitis of 
the elbows, atypical chest pain related to mitral valve 
prolapse, and a positive rheumatoid factor.  

The veteran again underwent VA examination in October 2004, 
which diagnosed patellofemoral syndrome of the knees, 
tendonitis of the elbows, and bronchial asthma.  No 
undiagnosed illness was identified.  Another VA examination 
was performed in January and February 2005.  He was diagnosed 
with patellofemoral syndrome of the knees, tendonitis of the 
elbows, low back strain, bronchial asthma and upper 
respiratory allergies, urticaria and eczematoid dermatitis, 
and PTSD.   The examiner stated that "none of the examined 
conditions are caused by chemical sensitivity.  Their history 
and examination reveal they are the result of injuries or 
micro injuries during his service."

VA records from January 1993 and July 2005 showed diagnoses 
of GERD, asthma, IBS, tinea infection, recurrent bronchitis, 
seasonal allergies, chronic back pain, vertigo, Ménière's 
syndrome, allergic conjunctivitis, and intermittent 
hematochezia.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for multiple 
chemical sensitivity has not been established.  There is no 
indication in the record that the veteran had any multiple 
chemical sensitivity while in service.  There is also no 
suggestion in the records that the veteran has any 
disabilities related to chemical exposure.  Nor is there any 
indication that the veteran has multiple chemical sensitivity 
as such.

While the veteran has been found to have various disorders, 
none of them has been attributed to multiple chemical 
sensitivity.  The Board does note the November to December 
1993 VA hospital report, wherein it was noted that he 
"might" have a multiple chemical sensitivity syndrome.  
However, the use of equivocal language such as "possible" 
makes a statement by an examiner speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren 
v.Brown, 6 Vet. App. 4.6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by a physician is too speculative).  Finally, even 
assuming that the veteran were shown to have a multiple 
chemical sensitivity disorder, that would not be an 
undiagnosed illness for which service connection under the 
provisions of 38 C.F.R. § 3.317 could be awarded.  

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
multiple chemical sensitivity.


ORDER

Entitlement to service connection for multiple chemical 
sensitivity, including as due to an undiagnosed illness, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


